Citation Nr: 1030908	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  06-37 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for sleep disorder. 

3.  Entitlement to an initial compensable disability rating for 
muscle tension headaches.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. dR. Dale

INTRODUCTION

The Veteran had active military service from October 1997 to July 
2005.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of  the Department of 
Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  

The Veteran was scheduled for a hearing before RO personnel in 
May 2007.  The Veteran postponed this hearing.  He was also 
scheduled for a formal hearing in November 2007.  He did not 
report for the hearing.  

The Veteran submitted private medical evidence dated in June 
2005.  Although this evidence was not addressed by a supplemental 
statement of the case, a waiver of RO jurisdiction was provided 
by the Veteran's accredited representative in May 2010.  
Accordingly, the Board may consider the evidence in the first 
instance pursuant to 38 C.F.R. § 20.1304.  

In a March 2010 rating decision, service connection for headaches 
was granted however a noncompensable rating was assigned.  In 
April 2010, the Veteran submitted a statement in support of his 
appeal in which he disagreed with the rating.  

Also in the May 2010 statement, the Veteran raised the issues of 
service connection for anxiety, a liver condition, and an 
increased rating for his left ankle disability.  As these issues 
have not yet been adjudicated they are referred to the RO for the 
appropriate consideration.  

The issues of service connection for a sleep disorder and an 
increased rating for muscle tension headaches are addressed in 
the REMAND portion of the decision below.




FINDING OF FACT

The competent and probative evidence of record shows that the 
Veteran does not have a current hearing loss disability.  


CONCLUSION OF LAW

A claimed hearing loss disability was not incurred during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.385 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for hearing loss, which he 
attributes to working in flight line maintenance as a crew chief 
and aircraft mechanic.  He stated that he was exposed to 
extremely loud noise.  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110.  That an injury or disease occurred in service 
is not enough; there must be chronic disability resulting from 
that injury or disease.  When a chronic disease identity is 
established in service, then a showing of continuity after 
discharge is not required.  Continuity of symptomatology is 
required only where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  

For purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results of 
audiometric testing during a claimant's period of active military 
service in order for service connection to be granted.  The 
United States Court of Appeals for Veterans Claims (Court) has 
held that a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in a 
claim for service connection for any disability, that a current 
hearing disability is the result of an injury or disease incurred 
in service, the determination of which depends on a review of all 
the evidence of record including that pertinent to service.  38 
U.S.C.A. §§ 1110, 1131; C.F.R. §§ 3.303, 3.304; Hensley v. Brown, 
5 Vet. App. 155, 159-60 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service treatment records (STRs) include a June 2005 complaint of 
bilateral decrease in hearing.  The physician noted positive loud 
noise exposure for five years.  The diagnosis was hearing loss.  
The Veteran was sent for an audiology consult.  

A May 1997 enlistment examination audiogram revealed the 
following:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
15
5
5
10
0
Left 
ear
5
5
10
5
5

A July 1998 audiogram revealed the following:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
15
10
5
15
0
Left 
ear
10
10
10
10
0

A July 2000 audiogram revealed the following:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
15
10
15
20
5
Left 
ear
15
10
15
15
10

A May 2001 audiogram revealed the following:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
10
15
10
20
5
Left 
ear
10
5
0
20
15

Another May 2001 audiogram revealed the following:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
15
10
15
20
15
Left 
ear
15
5
0
25
20

A third May 2001 audiogram revealed the following:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
20
15
15
15
10
Left 
ear
20
20
15
15
10

A private audiogram dated in June 2005 from Johnson Hearing Aid 
Center revealed the following:




Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
25
20
25
/
20
Left 
ear
20
20
25
/
20

Speech recognition scores were 100 percent bilaterally.

In January 2006 the Veteran was accorded a compensation and 
pension (C&P) audio examination.  During the examination the 
Veteran reported difficulty hearing soft speech, certain voices, 
speech on the telephone, speech in groups and in background 
noise.  His military noise exposure included mostly protected 
hearing to aircrafts, aircraft service equipment, and gunfire.  
He denied civilian or leisure noise exposures.  An audiogram 
revealed the following:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
25
25
30
30
25
Left 
ear
25
25
25
25
25

Testing revealed normal hearing at 500 Hertz to 4000 Hertz in the 
right ear and normal hearing at 500 Hertz to 4000 Hertz in the 
left ear.  Military noise exposure was conceded.  The examiner 
found that the pure tone thresholds showed a mild hearing loss at 
some of the frequencies from 250 Hertz to 8000 Hertz in both 
ears.  She further noted that the Veteran's hearing was normal at 
the adjudication frequencies.  The speech recognition sores were 
96 percent bilaterally.  

The Veteran had assessments of 20 decibels and higher during most 
of the examinations.  Cf. Hensley v. Brown, 5 Vet. App. 155, 157 
(1993) (the threshold for normal hearing is between 0 and 20 
decibels and higher thresholds show some degree of hearing loss).  
However, the evidence fails to show that the Veteran had hearing 
loss pursuant to 38 C.F.R. § 3.385.  Although the January 2006 
examiner conceded military noise exposure, she noted that the 
Veteran had normal hearing at 500 Hertz to 4000 Hertz in both 
ears.  Testing also revealed that pure tone thresholds showed a 
mild hearing loss at some of the frequencies from 250 Hertz to 
8000 Hertz in both ears.  Moreover, since no audiological test 
results show that the Veteran has a 40 decibel or greater loss 
from 500 to 4000 Hertz, auditory thresholds of 26 decibels or 
greater for at least three of those frequencies or speech 
recognition scores less than 94 percent, service connection for 
hearing loss must be denied.  

The Federal Circuit issued a decision in Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009), which stated that 38 U.S.C. 
§ 1154(a) requires that the VA give due consideration to all 
pertinent medical and lay evidence in evaluating a claim for 
disability.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  Moreover, the VA may not simply disregard lay 
evidence because it is unaccompanied by contemporaneous medical 
evidence.  

However, as noted above, the most probative evidence does not 
show that the Veteran has a current bilateral hearing loss 
disability that meets the requirements of 38 C.F.R. § 3.385.  
Consequently, the weight of the probative evidence is against the 
Veteran's claim for service connection for bilateral hearing 
loss.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  (When 
all the evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.).  Accordingly, service 
connection for bilateral hearing loss must be denied.  38 C.F.R. 
§§ 3.102, 3.303, 3.304.

The Board has considered the doctrine of reasonable doubt, but 
for the reasons just expounded, finds it to be inapplicable, as 
the record does not provide an approximate balance of negative 
and positive evidence on the merits.  38 C.F.R. § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his representative of any information 
and medical or lay evidence that is necessary to substantiate the 
claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  
Notice which informs the veteran of how VA determines disability 
ratings and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

A letter from the RO dated in September 2005 apprised the Veteran 
of the information and evidence necessary to establish his claim 
for service connection for hearing loss.  He was also advised of 
the evidence that VA would seek to provide and of the information 
and evidence that he was expected to provide.  See 38 C.F.R. § 
3.159(b)(1).  He was also informed of how VA establishes 
disability ratings and effective dates in a letter dated in June 
2006.  Dingess/Hartman, 19 Vet. App. 473.  Although the June 2006 
letter was issued after the rating decision, since service 
connection is being denied, no disability rating or effective 
date will be assigned, so there is no possibility of any 
prejudice to the veteran.  The Board thus finds that the Veteran 
was provided adequate notice in accordance with 38 U.S.C.A §§ 
5103, 5103A with regard to his claim for service connection 
decided herein.

In September 2008, the Board remanded the case for further 
development.  As previously discussed above, the Board finds that 
the agency of original jurisdiction (AOJ) substantially complied 
with the remand orders and no further action is necessary in this 
regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998), where the Board's remand instructions were substantially 
complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  
Additional private medical records were associated with the 
claims folder following the remand as was requested.  

Regarding the duty to assist, STRs have been obtained and made a 
part of the record, as have private treatment records.  In 
addition, the Veteran has been accorded a C&P examination with 
regard to his claim for service connection for hearing loss; the 
report of which is of record.  There is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  The Board 
is satisfied that VA has sufficiently discharged its duty in this 
matter.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for hearing loss is denied.  


REMAND

The Veteran also seeks service connection for a sleep disorder, 
which he states began in service.  He attributed his sleep 
disorder to long hours working as a recruiter.  He described the 
job as stressful and demanding.  

In February 2010, the Veteran was accorded a C&P mental disorders 
examination.  During the examination the Veteran reported that it 
could take him upwards of 15 to 60 minutes at night to fall 
asleep and that he would wake up several times during the night.  
He stated that he had difficulty sleeping because all he thought 
about was his time as a recruiter and the treatment that he 
received from his supervisor.  The Veteran also reported that he 
was anxious.  He reported that he felt restless and that he was 
easily fatigued.  The examiner noted a February 2006 VA medical 
record which showed that the Veteran reported that his anxiety 
and sleeplessness began in service.  He also referenced other VA 
medical records that are not included in the Veteran's claims 
file.  The diagnosis was generalized anxiety disorder.  While the 
examiner did not diagnosis the Veteran with insomnia, he opined 
that insomnia and generalized anxiety disorder were not caused by 
or a result of military service.  In light of the examiner's 
failure to either diagnose the Veteran with a sleep disorder or 
indicate that the sleep disorder/insomnia was a symptom of a 
diagnosed disability, this examination report is insufficient.

Once the Secretary undertakes to provide an examination, even if 
not statutorily obligated to do so, he must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  

VA medical records dating from July 2005 should be obtained and 
associated with the claims folder .  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).

In addition to the foregoing, the Veteran filed a notice of 
disagreement with the rating assigned to his muscle tension 
headaches.  In a letter dated in March 2010, the RO notified the 
Veteran that his claim for service connection for muscle tension 
headaches was granted.  The Veteran filed a notice of 
disagreement in May 2010 with the assigned disability rating.  
When a notice of disagreement has been filed with regard to an 
issue, and a statement of the case has not been issued, the 
appropriate Board action is to remand the issue to the RO for 
issuance of a statement of the case.  See Manlincon v. West, 12 
Vet. App. 238 (1999).  Since the Veteran has filed a notice of 
disagreement with regard to the assigned disability rating for 
muscle tension headaches, a statement of the case must be issued 
on remand pursuant to 38 CFR § 19.29.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the following 
action:

1.  Issue the Veteran a statement of the 
case for the issue of the assigned rating 
for muscle tension headaches.  The Veteran 
must be informed that he must file a timely 
and adequate substantive appeal in order to 
perfect an appeal.  See 38 C.F.R. §§ 
20.200, 20.202, 20.302(b) (2009).  If a 
timely substantive appeal is filed with 
respect to this issue, the case must be 
returned to the Board for further appellate 
consideration of this issue.

2.  Associate with the claims folder VA 
medical records pertaining to the Veteran 
that date from July 2005.  

3.  Schedule the Veteran for an 
examination with regard to his claim for 
service connection for a sleep disorder.  
The claims file must be made available 
to, and reviewed by, the examiner, and 
the examiner must note in his report 
that the claims file was reviewed.  
All indicated tests must be performed, and 
all findings reported in detail.  The 
Veteran must be provided with an 
opportunity to describe problems he has 
had with sleeplessness since his discharge 
from active service.  If the examiner 
diagnoses a stand-alone sleep disorder, 
the examiner is specifically requested to 
opine as to whether it is less likely than 
not (less than a 50 percent probability) 
or at least as likely as not (50 percent 
probability or greater) that a current 
sleep disorder is related to active 
military service.  If the examiner 
determines that the sleep disorder is not 
a stand-alone disorder, the examiner 
should opine as to whether it is a symptom 
of another disorder, to include but not 
limited to a psychiatric disorder.  A 
complete rationale for the examiner's 
opinion must be provided.  The claims file 
must be made available to, and reviewed 
by, the examiner, and the examination 
report must reflect that the claims file 
was reviewed.  The examiner's attention is 
specifically directed to documentation in 
the claims folder showing that the Veteran 
has reported problems with sleeplessness 
that began in service.  The examiner 
should provide a complete rationale for 
all conclusions reached.  

4.  After the requested development has 
been completed, and after undertaking any 
other development deemed appropriate, re-
adjudicate the issue on appeal.  If the 
benefit sought remains denied, the Veteran 
and his representative should be furnished 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the record is returned to the Board 
for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


